AO 2458 (Rev. 05/ 15/2018) Judgment in a Criminal Petty Case (Modified)



                                    UNITED STATES DISTRICT COU
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                              Pt N\~Y\6<.c\
                     United States of America                                JUDGMENT I
                                                                             (For Offenses Committed
                                v.

                  Jorge Alberto Requejo-Rocha                                Case Number: 3:18-mj-22584-RAM

                                                                             Chandra Leigh Peterson
                                                                             Defendant 's Attorney


REGISTRATION NO. 71222298

THE DEFENDANT:
 IZI pleaded guilty to count( s) 1 of Complaint
                                           ~~~~~~~~~~~~~~~~~~~~~~~~~~~~




 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                    Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                          1


 D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~




 D Count(s)        ~~~~~~~~~~~~~~~~~-
                                                                              dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                 30 DAYS

  IZI Assessment: $10 WAIVED                  IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Monday, November 5, 2018
                                                                           Date of Imposition of Sentence



                                                                                        BLE CLINTON E. AVERITTE
                                                                                       STATES MAGISTRATE JUDGE


                                                                                                        3: 18-mj-22584-RAM
